Citation Nr: 0835210	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  05-19 289	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for cardiovascular 
complications, including coronary artery disease (CAD), to 
include as secondary to service-connected diabetes mellitus, 
type 2 (DM).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active military duty from April 1966 to 
January 1968.  

In February 2008, the Board of Veterans Appeals (the Board) 
denied service connection for an ocular disability, to 
include as secondary to service-connected DM, and remanded 
the issue of entitlement to service connection for 
cardiovascular complications (including coronary artery 
disease and hypertension), to include as secondary to 
service-connected DM, to the Department of Veterans Affairs 
(VA) Regional Office in Philadelphia, Pennsylvania (RO) for 
additional development.  

A May 2008 rating decision granted service connection for 
hypertension and assigned a noncompensable evaluation 
effective July 15, 2003.


FINDING OF FACT

The veteran's service-connected DM has aggravated his CAD.


CONCLUSION OF LAW

The criteria for entitlement to service connection for CAD 
based on aggravation by service-connected DM are met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.310 (2007); Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (en banc).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that service-connected diabetes 
mellitus, type 2, has aggravated the currently diagnosed and 
presently non-service-connected coronary artery disease. The 
Board presently grants the claim.  

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In the case of CAD, 
service connection may be granted if such disorder is 
manifested to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 
305 (1992).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  In order to prevail on the 
issue of entitlement to secondary service connection there 
must be (1) evidence of a current disability; (2) evidence of 
a service-connected disability; and (3) medical nexus 
evidence establishing a connection between the service-
connected disability and the current disability.  See Wallin 
v. West, 11 Vet. App. 509, 512 (1998).  

Service connection is also warranted for additional 
disability resulting from the aggravation of a 
nonservice-connected condition by a service-connected 
condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc). 

There is no evidence of heart disease in service or within a 
year of service discharge, and no evidence of CAD due to 
service.  In fact, the initial medical evidence of cardiac 
disability is in 1995.

According to evidence in the claims file, a June 2003 
"Physician's Statement for Diabetes," listed hypertension 
and cardiovascular as complications of the veteran's DM.

In response to the Board's February 2008 remand, a VA 
compensation and pension evaluation was conducted in March 
2008.  After review of the claims file and examination of the 
veteran, the examiner concluded that hypertension, CAD, and 
hyperlipidemia were not caused by the veteran's service-
connected DM because there is medical evidence of these 
disabilities several years prior to DM.  Additionally, it was 
reported that there was no significant clinical change in the 
lipid profile of the veteran between his prediabetes and 
postdiabetes state.  However, the examiner concluded that, 
while the veteran's DM did not cause his CAD, it did 
aggravate it.

Consequently, as there is a medical opinion that the 
veteran's service-connected DM aggravated his CAD, and there 
is no medical opinion against this conclusion, service 
connection for CAD, as secondary to diabetes mellitus, is 
warranted but only for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  See Allen, supra. 

The agency of original jurisdiction will determine the degree 
of aggravation, based either on the present record or if 
warranted, a new VA medical examination.


ORDER

Service connection for CAD, based on aggravation by the 
service-connected DM, is granted.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


